IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Steven Gardner,                             :
                                Appellant   :
                                            :
      v.                                    :
                                            :
Warden Mark Capozza, SCI Pittsburgh,        :
Secretary John E. Wetzel                    :    No. 2282 C.D. 2015



                                         ORDER



            NOW, June 29, 2016, upon consideration of appellant’s motion for

reconsideration, the motion is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge